 In the Matter of NEENAH MILK PRODUCTS Co.andLOCAL #563,INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN&HELPERS OFAMERICA (AFL)Case No. R-34777.-Decided February 25, 194Jurisdiction:dairy industry.Practice and Procedure:petitiondismissedwhere 'no appropriate unit withinthe scope of the petition ; single unit combining employeesin fluid-milk depart-ment and employees in the condenseryheldinappropriate.Foster, McLeodcCFoster,byMr. K. M. McLeod,of Fond du Lac,Wis., for the Company.Padway d Goldberg,byMr. David Previant,of Milwaukee, Wis.,for the A. F. of L.Mr. Silas L. Spengler,ofMenasha, Wis., for the Independent.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn November 27, 1941, Local #563, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, affili-ated with the American Federation of Labor, herein called theA. F.'of L., filed with the Regional Director for the Twelfth Region(Milwaukee, Wisconsin) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofNeenah Milk Products Co., Neenah, Wisconsin, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On January 12, 1942, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.39 N. L. R. B., No. 32.I-191448105-42-vol 39-14 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 14, 1942, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and,theA. F. of L., and upon Independent Workers Union of Neenah MilkProducts Company, herein called the Independent, a labor organiza-tion claiming to represent employees directly affected by the inves-tigation;Pursuant to notice, a hearing was held on January 23,1942, at Neenah, Wisconsin, before Frederick P. Mett, the TrialExaminer duly designated by the Chief Trial Examiner.All partieswere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of, the hearing, the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed. Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESSOF' THE COMPANYNeenah Milk Products Co. is engaged in the operation of a con-densery and a fluid milk department at Neenah, Wisconsin. Thecondensery produces powdered milk; condensed milk, ice cream mix,and other milk products.During the period from July 1, 1940, to July 1, 1941, the Companypurchased in Wisconsin milk valued at $451,727.05 and cream valuedat$237,804.01.During the same period the Company expended$66,957.69 for sugar purchased from Wisconsin dealers and $12,701.95formiscellaneousmaterials, including bottles, bottle caps, soaps,machinery, gasoline, and office supplies, more than 80 percent ofwhich were purchased and brought to the Company's plant frompoints outside Wisconsin.During the same period the Company sold milk and milk productsvalued at $1,041,414.44.Of this amount $35,146.23 represents salesof milk, butter, etc., on retail routes.The Company's other sales ofcondensery products amounted to $1,006,268.21, of which the sumof $535,538.42 represents the sale of products shipped to pointsoutsideWisconsin.II.THE ORGANIZATIONS INVOLVEDLocal#563, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, is a labor organization NEENAH MILK PRODUCTS CO.193affiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.Independent Workers Uriion of Neenah Milk -Products Companyisan unaffiliated labor organization, admitting to membershipemployees of the Company.III.THE APPROPRIATE UNITThe Company operates at Neenah, Wisconsin, a plant which com-bines the usual condensery operations with a creamery or fluid-milkdepartment.All milk used by the Company comes to the receivingroom of the condensery.A portion of this milk, bought at apremium from certain dairies supervised by the Company's fieldmen, is designed for bottling and retail selling as fluid milk.Thismilk, all of which is received in the course of a half-hour duringthe day, is tested and weighed in the receiving room of the con-densery and pumped immediately into the fluid-milk department, aseparate room in the plant. In this room it is tested, pasteurized,and bottled, by two employees, after which it is delivered to cus-tomers by the Company's drivers.These two employees and'thedrivers constitute the employees in the fluid-milk department.All other milk brought to the receiving room is designed forcondensery operations.Such milk is tested and weighed in the re-ceiving room, and then pumped into the condensery rooms, where.it is made into powdered milk, cheese, and other milk products.Condensery employees include the production employees in thecondensery, maintenance employees, and certain fringe groups.On October 24, 1939, the Company entered into a closed-shop con-tract with the A. F. of L., covering employees in the fluid-milk de-partment. - This contract was effective until October 31, 1940, andthereafter unless terminated by thirty days' written notice.Thecontract was not terminated on October 31, 1940, and the parties con-tinued to operate under it thereafter,' until it was terminated bynotice of the A. F. of L. on September 23, 1941.On January 3, 1941, the Company and. the A. F. of L. enteredinto a stipulation for a consent election to be held by the WisconsinEmployment Relations Board, herein called the State Board, amongthe condensery employees.On January 10, 1941, some condenseryemployees filed with the State Board a declaration of intention toform an independent union.On January 20, 1941, they became anorganized body, the intervenor in this proceeding.On January 17, 1941, the State Board conducted an electionamong the condensery employees, in which they voted on two ques-'This contract was amended on July 19, 1941 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions, (1) whether or not they clesirecl to be a unit separate anddistinct from the employees in the fluid-milk department and (2)whether or not they desired to. be represented by the A. F. of L.Of21 employees eligible to vote in this election, 12 employees voted fora separate bargaining unit and for the A. F. of L. as bargaining,representative.The Independent did not participate in this election.On January 23, 1941, the State Board certified the A. F. of L.as bargaining representative of the condensery employees.On Feb-ruary 16, 1941, the Company and the A. F. of L. entered into a con-tract covering the condensery employees, terminating on October31,. 1941, and renewable thereafter for an additional year if nonotice to terminate should be given by either party before that date.On July 16, 1941, the Independent filed with the State Board apetition for determining bargaining representatives for employeesin the condensery.On September 3, 1941, the A. F. of L., having been duly notifiedof an election soon to be held for condensery employees by the StateBoard, notified the Company by separate letters that it desired tomake changes in its present contracts with the Comp tny. In oneletter the A. F. of L. stated that it would await the outcome of theelection among condensery employees to negotiate the "very minorchanges" anticipated in the agreement covering, the fluid-milk em-ployees.In its second letter the A. F. of L. notified the Companythat it desired to negotiate certain changes in its agreement coveringcondensery employees, but would await the outcome of the electionbefore starting negotiations with the Company respecting such em-ployees.On September 29, 1941, the State Board held an electionamong the Company's condensery employees.On October 20, 1941,the State Board certified the Independent as sole bargaining agent ofthe Company's condensery employces.2On November 1, 1941, theIndependent and the Company entered into a closed-shop contractcovering the condensery employees, terminating November 1, 1942.On November 27, 1941, the A. F. of L. filed the petition in this pro-ceeding, seeking a single unit for the Company's employees, includingthose in the condensery and those in the fluid-milk department. InDecember 1941 the A. F. of L. asked the Company to bargain onbehalf of all such employees.The Company refused to bargain withthe A. F. of L. for the condensery employees, alleging that its con-tract with the Independent constituted a bar to a joint contract cov-ering all its employees.The record thus discloses that the employees have, in the past,bargained with the Company in two clearly defined units.Moreover,The A. F of Lfiledwith the Circuit Court of Dane County,Wisconsin,a petition forreview of this certification of representatives.At the time of thehearing the petition waspending beforethe Court,but no decision had been leached at that time. NEENAH MILK PRODUCTS CO.195on January 17, 1941, the newly organized condensery employees,whose work is confined to the preparation of milk products, expresslyindicated their desire to constitute themselves a 'separate bargainingunit, distinct from employees in the fluid-milk department, whosework is restricted to the preparation and delivery of fluid milk.TheA. F.'of L. thereafter contracted for such employees in a separatebargaining agreement.On September 29, 1941, the A. F. of L. par-ticipated in the election conducted by the State Board among thecondensery employees.The record does not disclose that-the A. F. ofL. on that occasion raised any objection with respect to the proprietyof the bargaining unit."Thereafter, the Company and the Inde-pendent executed their current contract covering one such unit beforethe A. F. of L. filed the petition herein or notified the Company thatit claimed to represent the employees in a single plant unit.Underthese circumstances, we find that a single unit including employeesin the fluid-milk department and employees in the condensery is notappropriate for the purposes of collective bargaining.IV. THE QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the petitioneris not appropriate, as stated in Section III above, we find that no ques-tion has been raised concerning the representation of employees of theCompany in an appropriate bargaining unit.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF \LAWNo question concerning the representation of employees of NeenahMilk Products Co., Neenah, Wisconsin, in a unit appropriate for thepurposes of collective bargaining has arisen within the meaning ofSection 9(c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusionof law, the National Labor Relations Board hereby orders that thepetition for investigation and certification of representatives of em-a In its letters of September 3, 1941,noted above,the A F of L. clearly gave no indicatiopio the Company that it expected to change the bargaining unit.Although a representativeof the A.F. of L testified that the A.F. of L. desired its contract for the fluid-milk em-ployees and its contract for the condensery employees to terminate on the same day, antici-pating that thereafter the A F. of L would enter into a single contract for employees inboth departments,it does not appear that any such desire for a single unit was expresseduntil after November 1, 1941, when the Company and the Independent had entered into acontract for the condensery employees 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees of Neenah Milk Products Co., Neenah, Wisconsin, filed byLocal#563, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of American (AFL), be, and it hereby is,dismissed.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.